Holderman, J. This claim coming on to be heard pursuant to the stipulation to dismiss of the parties hereto, and the court being fully advised in the premises; The court finds: That this claim is based on an accident on February 1, 1977, wherein Claimant alleges damages totaling $100,000.00 as and for injuries and property damage. That the Claimant has agreed to accept the sum of $5,000.00 as and for a full, complete and final settlement of all claims against Respondent, State of Illinois. It is hereby ordered that the sum of $5,000.00 (five thousand dollars and no cents) be and is hereby awarded to Claimant, Marshall G. Davis in full satisfaction of any and all claims presented to the State of Illinois in the above captioned cause.